DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 08/03/2022.  Claims 1 - 5 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 5 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that the prior art reference, Rickenbach, does not disclose the newly amended claim limitations in claim 1.  Examiner respectfully agrees, but they limitations have been rejected in view of a new prior art reference, Uthaman.
	Applicant argues that claims 1 – 3 should not be rejected under 35 USC 101 as being directed towards non-statutory subject matter.  Although Applicant argues that the claims should not be rejected, there is not specific arguments presented as to why, only that the newly amended claim limitations (the last three limitations of claim 1) cannot be performed in the mind.  Examiner respectfully disagrees.  The newly added claim limitations recite that the observables are clustered, that they have signatures assigned to them, and that they are affinitized.  However, these are all generally understood to be data gathering steps and/or performing an analysis on the data.  Clustering and affinitizing appear to be somewhat synonymous, in that they generally mean the gathering and/or grouping of data.  Such steps can be practically performed in the human mind, as a person can cluster and affinitize (gather and group) data.  For example, a person can look through documents and group entities that are listed in the documents into different groups.  Assigning signatures to the clusters appears to be synonymous with applying a label to the clusters.  A person can utilize their mind to give a label to a grouping.  Therefore these steps are all part of the identified abstract idea of grouping and tagging information.  Applicant has added claims 4 and 5 which recite specific types of clustering techniques and metric techniques.  These are not techniques that a person can do in their head, as specific computing infrastructure would be needed to perform these clustering techniques.  As such, these claims have not been rejected.

Claim Rejections - 35 USC § 101
04.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

05.	Claims 1 – 3 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to analysis system, which amounts to an abstract idea, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Step 1: The claim recites a system comprising a combination of components.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
	Step 2A, prong one: The claim recites the limitation of “tagging the observables with an entity identifier”.  Nothing in the claim elements precludes the step from practically being performed in the human mind and/or with generic computing components.  For example, the “tagging” step in the claim encompasses an evaluation in that a person can apply a tag, such as a label or identifier, to a piece of data, such as a document.  A person can obtain a document and “tag” it with information.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claim limitations recite an abstract idea.
	The claim recites the limitation of “measure a materiality of the feature of interest to the entity by counting a number of observables from the plurality of observables tagged with the entity identifier”.  This claimed limitation is a mathematical calculation in that a number of observables, such as documents, is counted.  This is a simple mathematical calculation to add up a number of documents that contain a feature.  Therefore, this claim limitation describes a purely mathematically calculated “statistic”.
	If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	Step 2A, prong two: The judicial exception is not integrated into a practical application.  In particular, the claim includes the additional limitation of: “ingesting content from a plurality of data sources”.  This represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  This limitation in the claim is thus insignificant extra-solution activity. 
	Claim one also includes the steps of clustering the plurality of observables using a clustering technique, assigning a plurality of signatures to the clusters, and affinitize the signatures using a metric technique.  These steps are considered mere data gathering steps, as the data is structured into different clusters, which are generally understood to be groups.  Much like the tagging step analyzed above, the gathering and grouping of data can be performed in the human mind as a mental process.
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that a person performs (e.g. obtaining documents), using the computer components as a tool.  While this type of automation improves the daily life of human (by gathering documents from sources), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology.
	Step 2B: As discussed previously with respect to Step 2A prong two, the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, but are instead limited to appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (abstract idea).
	The same analysis is applied to dependent claims 2 and 3, because the limitations recite additional mental processes and/or mathematical calculations and do not integrate into a practical application.  Further, they do not include additional elements that amount to significantly more.
	Claims 2 and 3 include the additional element of “a graphical user interface”.  However, this is merely a generic computing component that indicates the technological environment in which the judicial exception is applied to.  There is nothing in these claims that would amount to significantly more than the abstract idea.   Furthermore, the displaying of information on the graphical user interface and a user selecting something on the graphical user interface is mere data outputting, which is insignificant extra-solution activity.  Thus, the claim recites only further abstract ideas or limitations that do not provide significantly more or integrate the abstract idea into a practical application.  Therefore, the claims are not patent eligible as it is directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rickenbach (US PGPub 2016/0196304), hereinafter “Rickenbach”, in view of Uthaman et al. (US Patent 11,132,721), hereinafter “Uthaman”.
	Consider claim 1, Rickenbach discloses a data analysis system (paragraphs [0033]), comprising:
	the processor configured to ingest content from a plurality of data sources with the content comprising a plurality of observables relevant to an entity (paragraphs [0034], [0080], [0084], content is ingested from multiple different sources, wherein the content includes documents that contain entities), wherein each observable from the plurality of observables is related to at least one feature of interest from a plurality of features of interest (paragraph [0034], [0035], [0072], data of interest is obtained from the documents);
	the processor is further configured to tag the observables with an entity identifier in response to the observables referencing at least one of an entity, a tradename associated with the entity, or product associated with the entity (paragraphs [0034], [0036], [0041], [0079] – [0081], the document that contain the entities are tagged, which includes tagging the entities with various pieces of information, including trademark information);
	the processor is further configured to tag an observable from the plurality of observables in response to the feature of interest being related to the observable, wherein the analysis engine measures a materiality of the feature of interest to the entity by counting a number of observables from the plurality of observables tagged with the entity identifier (paragraphs [0035], [0066], [0072], [0073], [0088], the documents and data of interest is tagged, which includes determining a number of times the document or entities are tagged in the obtained data content).
	However, Rickenbach does not specifically disclose clustering the observables, assigning signatures, or affinitizing them.
	In the same field of endeavor, Uthaman discloses a system comprising:
	cluster the plurality of observables using a clustering technique (column 3 lines 45 – 67, column 6 lines 34 – 67, a clustering technique is used to cluster data);
	assign a plurality of signatures to the clusters (column 10 lines 4 – 24, column 10 line 65 – column 11 line 13, similarities and differences are determined and assigned to tags of user identifiers);
	affinitize the signatures using a metric technique (column 9 lines 1 – 14, column 11 lines 22 – 48, affinities are determined between data points, such as user or tags, which is done using a clustering technique).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clustering and processing of tagged data taught by Uthaman into the tagging and processing of data taught by Rickenbach for the purpose of allowing additional processing of the data to allow for more meaningful data for presentation to a user so that they can get a better insight into the data that is stored.
	Consider claim 2, and as applied to claim 1 above, Rickenbach discloses a data analysis system comprising:
	a graphical user interface that is configured to display the materiality of the feature of interest (paragraphs [0092] – [0095], a graphical user interface is provided that displays the documents, trademarks, and their links).
	Consider claim 3, and as applied to claim 1 above, Rickenbach discloses a data analysis system comprising:
	a graphical user interface that is configured to allow a user to select the feature of interest which causes a process to be performed by the extraction engine or the analysis engine (paragraph [0051], a user interact with a graphical user interface in order to locate the data statistics).
	Consider claim 4, and as applied to claim 1 above, Uthaman discloses a data analysis system comprising:
	the clustering technique is an agglomerative clustering, a Euclidean clustering, or a principal component analysis (column 6 lines 34 – 67, column 13 lines 22 – 56, an agglomerative clustering algorithm is used to process the data).
	Consider claim 5, and as applied to claim 1 above, Rickenbach discloses a data analysis system comprising:
	the metric technique is Levenshtein Distance agglomerative clustering (column 11 lines 23 – 48, column 15 lines 9 – 35, the clustering is done using a Levenshtein distance algorithm).

Conclusion
09.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

November 04, 2022